UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2178



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


S. RANDOLPH SENGEL; DIETRA Y. TRENT; MARK R.
WARNER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1-JCC)


Submitted:   December 9, 2004          Decided:     December 14, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.     Alexander Francuzenko,
O’CONNEL, O’CONNELL & SARSFIELD, Rockville, Maryland; Martha
Murphey Parrish, Assistant Attorney General, Richmond, Virginia,
for Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael J. Sindram appeals a district court order denying

his   motion   for   reconsideration   under   Federal   Rules   of   Civil

Procedure 60(b).     We have reviewed the district court’s order and

the record and find the appeal frivolous. Sindram failed to allege

any proper grounds for reconsideration.        Moreover, on appeal, he

failed to specifically challenge the district court’s findings in

this regard.    Accordingly, we dismiss the appeal as frivolous.*       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED




      *
      We agree with the district court that Sindram has a history
of filing vexatious and frivolous cases, many of which resulted in
meritless appeals. If Sindram continues this conduct, which waste
judicial resources, this court will consider ordering sanctions and
a pre-filing injunction.

                                 - 2 -